UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-2124



GARY KEVIN MATTIS,

                                                  Plaintiff - Appellant,

          versus


COMMONWEALTH   OF   VIRGINIA;    MARK   R.   WARNER,
Governor,

                                                 Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (CA-03-75)


Submitted:   January 27, 2005                 Decided:   February 1, 2005


Before LUTTIG and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gary Kevin Mattis, Appellant Pro Se.     Martha Murphey Parrish,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Gary Kevin Mattis appeals the district court’s order

dismissing his civil action.      Our review of the record and the

district     court’s   opinion   discloses   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.   See Mattis v. Virginia, No. CA-03-75 (N.D.W. Va. Mar. 29,

2004).     We deny Mattis’ motion to strike and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                               AFFIRMED




                                 - 2 -